DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Drawings
Label figures, 1b, 2b, and 3b “Prior Art.”


Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Vacanti et al 20190056488 discloses a beamforming method for an active electronically steerable receive antenna, the  receive antenna comprising an antenna array including a plurality of receive antenna elements, the method comprising: receiving reflected radar signals at the receive antenna elements, and obtaining received signals from the receive antenna elements; processing the received signals, wherein the processing comprises frequency down-conversion and analog-to-digital .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Langsford 20040027268 discloses a method for interference suppression in a radar system.
Weckerle et al 20090243931 discloses a method and apparatus for power loss compensation and suppression of sidelobes in antenna arrays.
DeAgro 20080068266 discloses an array of antenna elements, a beamformer for adjusting signals to and from the elements, and a method for side;obe cancellation.
Ksienski et al 6,496,158, discloses a grating lobe suppression method applied to a phased array system.
Maruyama et al 20190058262 discloses a signal combiner for specifying a weighting coefficient for suppressing a grating lobe included in a composite signal.
Haupt 5,434,576 discloses a method for producing low sidelobe levels in the far field pattern of an antenna array.
Urkowitz et al 5,481,270 discloses radar with adaptive range sidelobe suppression.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.